Title: To Alexander Hamilton from James Read, 27 September 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir,
            Raleigh North Carolina September 27th. 1799
          
          On the 27th. Instt. I received from Ebenezer Stevens Esquire a Return of military Supplies for each Regiment of Infantry; which he informed me he forwarded by your desire. I am aprehensive that ten Axes are not enough for a  Regiment: I should suppose that one to each Mess  would not be too many, especially in this Country where the Soldiers will cut their own Wood while in Camp; there ought also to be some allowed for the use of the officers.
          You will oblige me by directing the proper officers to inform me the quantity of Forage that is to be issued? How many Artificers are allowed in the Infantry? What proportion of Women to the number of Men are allowed to draw Rations? Are Soldiers entitled to Rations for the time they have been on furlough when they return to Camp or Quarters? When half a Gill of Spirits is ordered to be issued to each Man, are the officers to draw Spirits also, and is it half a Gill to each officer or half a Gill to each Ration they are entitled to.
          With my Letter of the 12th. Instt. I transmitted an Account of the Clothing received  at this place and what had been issued to each Captain; I now transmit an Account of the Quartermaster’s Stores received and distributed.
          With Great Respect I have the Honour to be Your Obedient Servant
          
            James Read
          
        